

113 HR 3360 IH: To reform Article 32 of the Uniform Code of Military Justice to specify the burden of proof applicable at the investigative hearing, the required qualifications for the investigating officer, the permitted scope of the investigation to assist the convening authority, and the protection of witnesses, and for other purposes.
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3360IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Turner introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo reform Article 32 of the Uniform Code of Military Justice to specify the burden of proof applicable at the investigative hearing, the required qualifications for the investigating officer, the permitted scope of the investigation to assist the convening authority, and the protection of witnesses, and for other purposes.1.Pre-trial investigation of charges and specifications under Uniform Code of Military Justice(a)Required investigation; Investigating officerSubsection (a) of section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), is amended to read as follows:(a)(1)No charge or specification may be referred to a general court-martial for trial until an impartial investigation of the matters set forth therein has been made. The investigation shall be limited to an inquiry to determine whether or not there is probable cause to believe that the accused committed an offense as set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline. The purpose of this investigation shall not be to serve as discovery tool for the accused.(2)An experienced judge advocate certified under section 827(b) of this title (article 27(b)) shall be detailed to conduct the investigation under paragraph (1), except in exceptional cases in which the interests of justice dictate the detailing of an investigating officer who is not a judge advocate. In such exceptional cases, an experienced judge advocate certified under section 827(b) of this title (article 27(b)) shall be detailed to serve as a legal advisor to the investigating officer..(b)Limitations on cross-Examination of witnesses and presentation of evidence by the accusedSubsection (b) of section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice) is amended—(1)by inserting (1) after (b);(2)by striking the third sentence; and(3)by adding at the end the following new paragraphs:(2)Prior to the investigation, the accused shall be provided the following:(A)Any sworn or signed statement relating to an offense charged that is in the possession of the Government.(B)An opportunity to inspect any books, papers, documents, photographs, tangible objects, buildings, or places, or copies of portions thereof, that are in the possession, custody, or control of military authorities and are intended to be used by the prosecution as evidence at the hearing or were obtained from or belonged to the accused.(C)Any scientific tests or experiments, or copies thereof, that are in the possession, custody, or control of military authorities and are intended to be used by the prosecution as evidence at the hearing.(D)Information regarding of the existence of any evidence known to the Government counsel that reasonably tends to negate the guilt of the accused of an offense charged or reduce the degree of guilt of an offense charged.(3)At the investigation, the accused shall have the opportunity to cross-examine a witness about the matters set forth in the charge or specification if the witness is available, and to present evidence relevant to the investigation. The investigating officer shall examine relevant available witness and relevant evidence requested by the accused.(4)Notwithstanding paragraph (3), if the investigation of charges under this section (article) involves a complaining witness, the complaining witness shall be given the opportunity to testify at the investigation, but shall not be required to testify at the investigation. If the complaining witness declines to testify at the investigation, the complaining witness shall be deemed to be unavailable as a witness for purposes of the investigation.(5)In this subsection, the term complaining witness means a person who—(A)is alleged to have suffered a direct physical, emotional, or pecuniary harm as a result of the matters set forth in a charge or specification being investigated; and(B)is named in one of the specifications..(c)Elimination of entitlement to reinvestigationSubsection (c) of section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice) is amended by striking unless it is demanded and all that follows through in his own behalf.(d)Application of amendmentsThe amendments made by this section shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to charges preferred under section 830 of title 10, United States Code (article 30 of the Uniform Code of Military Justice) on or after the date of the enactment of this Act.